Citation Nr: 0734319	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for low 
back condition.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hearing loss.  

3.  Entitlement to service connection for low back condition.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral knee 
condition.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1972, including service in Vietnam from October 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
bilateral knee condition and PTSD; and which denied service 
connection for bilateral hearing loss and back condition on 
the grounds of no new and material evidence.  

The Board notes that in a statement submitted with his June 
2005 substantive appeal (Form 9) the veteran included an 
informal claim for jungle rot, right leg, including due to 
Agent Orange exposure.  This matter has not been adjudicated 
and is, accordingly, referred back to the RO for appropriate 
action.

The issues of entitlement to service connection for hearing 
loss, back condition, bilateral knee condition, and PTSD are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The October 1981 rating decision denying service 
connection for low back condition and service connection for 
hearing loss was not appealed.  

2.  Information contained in Army Reserve service medical 
records (SMRs) constitutes new and material evidence. 
CONCLUSIONS OF LAW

1.  The October 1981 decision denying service connection for 
back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for back 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The October 1981 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007). 

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for hearing 
loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence - hearing loss & back condition

In a rating decision dated in October 1981 the RO denied 
service connection for back condition and service connection 
for hearing loss on the grounds that these conditions were 
"not shown to have been incurred in or aggravated by 
service."  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In correspondence received by the RO in February 2003 the 
veteran requested that his claim for service connection for 
hearing loss be reopened.  He subsequently requested that his 
claim for service connection for back condition be reopened.  
Both requests were denied in a rating decision issued in 
February 2004 on the grounds of no new and material evidence.  
The veteran has appealed.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence in support of the veteran's request to reopen his 
claim for service connection for hearing loss includes SMRs 
compiled during the veteran's service in the U.S. Army 
Reserve.  These records include the reports of numerous 
audiograms, which confirm a current diagnosis of hearing 
loss.  These records also include the reports of numerous 
physical examinations conducted during the veteran's lengthy 
Army Reserve career and medical history forms completed by 
the veteran, one of which (dated in February 1988) contains 
the remarks "patient has a hearing loss and has had it since 
1969."  This evidence is new since it has not been 
previously submitted to agency decision makers.  The Board 
must presume the credibility of the evidence for the purpose 
of reopening the claim.  Upon doing so, the Board finds that 
it is material since it propounds a nexus between the 
veteran's current hearing loss and service.  It thus raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for hearing loss.  New and material 
evidence having been found, the veteran's claim for service 
connection for hearing loss must be reopened.  38 C.F.R. § 
3.156.  

As for the veteran's request to reopen his claim for service 
connection for low back condition, in addition to his own lay 
statements, evidence received since the prior final denial 
includes SMRs compiled during the veteran's Army Reserve 
service.  These records include the reports of several 
physical examinations conducted during his lengthy Army 
Reserve career.  The report of one such medical history form 
(dated in February 1984) contains physician's remarks: "LB 
[low back] strain 1972, lifting wts [weights]."  Report of 
physical examination dated in March 1993 contains physician's 
remarks: "back injury occurred lifting weights; occasional 
recurrence."  This evidence is new since it was not 
previously submitted to the VA, and material since it 
suggests continuity of symptomatology of a low back strain 
sustained during active military service.  Assuming the 
credibility of the statement, this evidence thus raises a 
reasonable possibility of substantiating the veteran's claim, 
and consequently constitutes new and material evidence.  New 
and material evidence having been found, the veteran's claim 
for service connection for low back condition must be 
reopened.  38 C.F.R. § 3.156.  

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision. 


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for hearing loss, 
the petition to reopen that claim is granted.

New and material evidence having been received to reopen a 
claim for entitlement to service connection for low back 
condition, the petition to reopen that claim is granted.


REMAND

In correspondence received by the RO in June 2005 the veteran 
reported that he was subjected to "loud aircraft noises as 
well as mortars, RPGs (rocket propelled grenades), and 
artillery fire for twelve months" during his tour in 
Vietnam.  He also reports that his stateside duty entailed 
constant exposure to live fire during field training 
exercises.  DD-214 confirms a military occupational specialty 
of helicopter repairman; job was aircraft mechanic & 
repairman.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence confirms that the veteran has a current hearing 
loss disorder.  The veteran has also presented lay evidence 
of in-service noise exposure.  In addition, the evidence 
includes remarks, apparently made by a military physician in 
February 1988, which suggest that the veteran's current 
hearing loss disorder may have been incurred during active 
military service in 1969.  However, these remarks are not 
accompanied by any supporting rationale.  The evidence is 
thus insufficient to establish a nexus between the veteran's 
current hearing loss disorder and service.  In accordance 
with McLendon, and in compliance with 38 C.F.R. § 3.159, the 
matter must therefore be remanded for a VA examination and 
opinion.  McLendon, 20 Vet. App. 79.

The veteran also seeks service connection for a back 
condition.  SMRs compiled during full time active military 
service include a treatment record dated in April 1971 that 
informs as follows:

Lifting weights yesterday - strained low back.  
Impression: low back strain 

Reserve SMRs dating from April 1980 document the veteran's 
complaints of recurrent back pain.  Records dated in February 
1984 and March 1993 contain physician's remarks which appear 
to suggest that the veteran's recurrent back pain stems from 
the low back strain diagnosed during regular active duty.  
However, these remarks are not accompanied by any supporting 
rationale.  The evidence is thus insufficient to establish a 
nexus between the veteran's current back condition and the 
low back strain diagnosed in 1972.  In accordance with 
McLendon, and in compliance with 38 C.F.R. § 3.159, this 
matter must also be remanded for a VA examination and 
opinion.  McLendon, 20 Vet. App. 79.

In addition to the foregoing, the veteran seeks service 
connection for bilateral knee disorder.  In his February 2003 
claim for service connection he informed that he had a 
progressive loss of cartilage due to running PT tests and 
previous exposure to Agent Orange.  In correspondence 
received by the RO in June 2005 he emphasized that his knee 
problems were "not the direct results of [his] three years 
of active duty, but the results of constant aggravating an 
injury in the Army Reserves."  He also stated as follows:

My early years in the Reserves included a 
lot of physical training that at the time 
I did not know only compounded a problem 
that would later need surgery to relieve 
pain.  Had I not participated in the 
Reserves I would not have exposed my body 
to that type of physical exercise.  So my 
injury is an indirect result of my 32 
years of Reserve training.

The evidence includes a Chronological Statement of Retirement 
Points dated in June 2002; however, the Board notes that the 
veteran was still in active Reserve status when he filed his 
claim in February 2003.  Moreover, the Chronological 
Statement of Retirement Points shows only cumulative points 
per year.  It does not identify specific periods of service 
within the year; and does not distinguish between periods of 
active duty for training and inactive duty for training.  
This information is vital for purposes of determining whether 
a bilateral knee condition was incurred and/or aggravated 
during a period of active Reserve service.  See 38 C.F.R. § 
3.6.  The matter must therefore be remanded for further 
development.  38 C.F.R. 3.159.

Lastly, the veteran seeks service connection for PTSD.  He 
reports that he performed helicopter recovery missions with 
the 11th Armored Cavalry Regiment, 398th Transportation 
Detachment in Vietnam.  He says that in performance of these 
missions they received hostile fire from the ground, and says 
that rocket and mortar attacks were "commonplace" 
throughout his time in Vietnam.  He also reports missions to 
areas where firefights had taken place and dead bodies were 
present, and says that he will never forget the "stench of 
decaying human flesh."  He also reports that during his last 
three months in Vietnam he was assigned to "Zion, where 
Blackhorse Regiment was located," and was responsible for 
"helicopter returning from firefights and other missions."  
He adds that "from time to time there was wounded and or 
dead aboard the aircraft."  

DD-214 confirms service in Vietnam from October 1969 to 
October 1970, and that he was awarded the Vietnam Service 
Medal with 4 Bronze Service Stars and an Army Commendation 
Medal with 1 oakleaf cluster.  

Psychological examination done in June 2004 by a private 
psychologist yielded an axis I diagnosis of "post-traumatic 
stress disorder secondary to Vietnam [and] major depressive 
disorder, recurrent, with psychotic features, secondary to 
the PTSD, more of a reactive depression."

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others," 
and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 
1994)).  

Vietnam stressor information provided thus far lacks 
specificity with regard to dates and places.  Review of the 
record shows that service personnel records have been 
requested, but not found.  Evidence of record shows that the 
veteran was apparently still in "active Reserve" status in 
April 2003.  The termination date of his military obligation 
is not known.  Because personnel records are not available at 
centralized records facilities for disbursement until 
separation from service, the RO should contact the veteran to 
determine his military status.  Since this matter is being 
remanded, the RO should also accord the veteran a chance to 
provide additional details which would allow the RO to 
attempt to corroborate his stressors.  

In addition to the foregoing, the veteran reports that he 
attended PTSD meetings at Martin Army Community Hospital for 
18 to 24 months.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
The RO should therefore contact the veteran for the dates of 
his PTSD treatment, and then request those records from 
Martin Army Community Hospital.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request the veteran to describe his 
stressor events separately, and to provide 
the date (within two months) of said 
stressful event(s), and his specific 
location in Vietnam where the stressful 
event(s) occurred.  He should also be 
requested to: 

*	identify his specific location during 
the last three months of his tour in 
Vietnam;

*	provide the names of any 
battles/campaigns that he participated 
in; and 

*	provide a copy of any award documents 
in his possession pertaining to his 
Army Commendation Medal.  

*	provide the dates of his PTSD 
treatment at Martin Army Community 
Hospital, and to complete the 
appropriate form for release of this 
information.  

The veteran should also be advised that he 
can submit alternate forms of evidence to 
prove the occurrence of his stressors, such 
as a buddy statement from someone who 
witnessed the incident(s) that he claims to 
have seen or who was told about it at the 
time.  

2.  Upon receipt of the dates of treatment 
from the veteran, contact the Martin Army 
Community Hospital for a copy of the 
veteran's PTSD treatment records.

3.  Request a copy of the veteran's 
complete Official Military Personnel File 
and associate said with the claims file.  
See M21-1MR, Part IV, subpart ii, 1.D.17.e.

4.  Contact the appropriate service 
department/agency and request a report that 
lists the dates of each period of active 
duty for training, and every period of 
inactive duty for training, from May 1972 
to the termination of the veteran's Army 
Reserve commitment.  

5.  Contact the appropriate service 
department/agency and request a copy of all 
SMRs (to include records of treatment 
provided during all periods of active duty 
for training and inactive duty for 
training) compiled since the last request 
in April 2003.  If no additional records 
are available, the claims file should be 
documented accordingly.

6.  Contact the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
and any other appropriate agency for 
stressor verification (if sufficient 
information is provided by the veteran or 
ascertained from the OMPF).  At a minimum, 
unit histories for the 11th Armored Cavalry 
Regiment (Blackhorse), 398th Transportation 
Detachment in Vietnam for the time period 
August 6, 1970, to October 6, 1970, must 
be requested.

7.  Schedule the veteran for an 
examination with regard to his claim for 
service connection for hearing loss.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The veteran must be 
given an opportunity to describe his noise 
exposure during active military service.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) 
or at least as likely as not (50 percent 
probability or greater) that the veteran's 
current hearing loss was incurred in or 
aggravated by active military service.  A 
complete rationale for this opinion must 
be provided.

8.  Schedule the veteran for an 
examination with regard to his claim for 
service connection for low back condition.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater) that a current low back 
condition was incurred in or aggravated by 
active military service.  In addition, if 
a low back condition is diagnosed, and if 
said condition is found to be at least as 
likely as not related to active military 
service, the examiner should inform as to 
whether the condition includes any 
intervertebral disc pathology.  A complete 
rationale for this opinion must be 
provided.

9.  Readjudicate the veteran's claims for 
service connection for hearing loss, back 
condition, bilateral knee condition, and 
PTSD.  If the benefits sought remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1).  The veteran and 
his representative should be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


